Citation Nr: 0617479	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an effective date prior to June 26, 2002, for 
the grant of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted entitlement to TDIU, 
effective June 26, 2002.

The Board notes that in an August 2003 written statement, the 
veteran, through his former representative, attempted to 
initiate a claim for a total and permanent disability 
evaluation under 38 C.F.R. § 3.340(b), which provides the 
criteria for a permanent total disability rating.  In a 
September 2003 letter, the RO informed the veteran that he 
had been granted a total and permanent disability rating 
based on service-connected disabilities in a March 2003 
rating decision.  Later in September 2003, the veteran 
attempted to submit a notice of disagreement (NOD) as to the 
RO's September 2003 letter.  However, the RO, in a March 2004 
letter, informed the veteran that his September 2003 letter 
was not accepted as a valid notice of disagreement because no 
adverse action had been taken in the March 2003 rating 
decision or September 2003 letter as to a total and permanent 
disability rating.  In March 2004, the veteran submitted a 
written statement indicating that the Board must determine 
whether an attempted NOD is valid, and requested a Statement 
of the Case be prepared as to that issue.  The RO considered 
the March 2004 written statement as an NOD, and certified the 
issue to the Board.  

The Board finds that the veteran was granted a permanent and 
total disability evaluation based on service-connected 
disabilities in the March 2003 rating decision.  Therefore, 
the veteran's claim for entitlement to a permanent and total 
disability rating has been granted, and the issue of the 
validity of the March 2004 notice of disagreement is rendered 
moot and need not be specifically addressed.


FINDINGS OF FACT

1.  The veteran's informal claim for TDIU was received on 
June 26, 2002.

2.  Prior to June 26, 2002, the veteran's service-connected 
disabilities included post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling; diabetes mellitus, rated at 20 
percent; dyshidrosis, rated at 10 percent; and hemorrhoids, 
rated at zero percent, for a combined disability evaluation 
of 60 percent.  

3.  Effective from June 26, 2002, the veteran's service-
connected PTSD was evaluated as 70 percent disabling.  

4.  The evidence does not show that unemployability due to 
service-connected disabilities became reasonable 
ascertainable during the one year immediately preceding the 
filing of the June 26, 2002, claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 26, 2002, 
for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).   VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

The record shows the RO did not send the veteran a letter 
advising him of the VCAA and its potential effect on his 
claim.  However, the Board finds that the veteran has not 
been prejudiced by that omission, for the following reasons.  
The discussion in the April 2004 statement of the case (SOC), 
issued during the pendency of this appeal, informed the 
veteran of the pertinent law and what the evidence must show 
in order to substantiate his claim.  The Board notes that the 
April 2004 SOC specifically provided the veteran with 
38 C.F.R. § 3.400, which provides the legal criteria for an 
earlier effective date.  In addition, the April 2004 SOC 
contains the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes notice that the appellant must provide "any 
evidence in [his] possession that pertain[s] to his claim."  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  He responded 
to the RO's communications with additional argument, thus 
curing (or rendering harmless) any previous omissions.  In 
addition, it appears that the veteran has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
For these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the RO's communication regarding 
the legal criteria to substantiate his claim for an earlier 
effective date, we find that it is not prejudicial to decide 
the case now.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Factual Background and Analysis

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are authorized to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section. 38 C.F.R. § 4.16(b).

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005) and 38 C.F.R. § 3.400 (2005).  
The statute and regulation provide, in pertinent part, that 
the effective date of a claim for increase in disability 
compensation, such as TDIU, will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

The veteran seeks an effective date earlier than June 26, 
2002 for the grant of TDIU.  The Board notes that the 
controlling issues in this case are (1) the date on which the 
veteran initiated his claim for TDIU and (2) the date on 
which entitlement to TDIU arose.  See 38 U.S.C.A. § 5110, 
5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 4.16.  

In evaluating the veteran's claim, the Board notes that he 
did not file a formal claim for entitlement to TDIU, via VA 
Form 21-8940.  Nonetheless, an explicit application for TDIU 
benefits is not the only method by which a claim for that 
benefit is recognized.  Any communication or action 
indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered to be an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  The U.S. Court of Appeals for the 
Federal Circuit has also determined that, once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest possible rating, and also submits evidence of 
unemployability, the requirement of 38 C.F.R. § 3.155(a), 
that an informal claim "identify the benefit sought," is 
met, and VA must then consider whether the veteran is 
entitled to TDIU.  See Roberson v. Principi, 251 F.3d. 1378 
(Fed. Cir. 2001); see also VAOPGCPREC 12-2001 (July 6, 2001).  

The RO determined that an informal TDIU claim, as 
contemplated in Roberson, was filed on June 26, 2002, the 
date the veteran filed an informal claim for an increased 
rating for service-connected PTSD.  At that time, the 
evidentiary record contained medical evidence of the 
veteran's PTSD as well as evidence showing he was 
unemployable due to his PTSD.

The Board notes that there is evidence dated prior to June 
2002 showing the veteran was unemployable.   However, that 
disability was based upon non-service-connected 
schizophrenia, which was evaluated at 70 percent from March 
1977, when a permanent and total rating for non-service-
connected pension purposes was assigned.  That non-service-
connected disability rating was increased to 100 percent for 
schizophrenia in 1986, and the permanent and total pension 
rating was continued.  In this regard, the a May 1980 private 
psychiatric evaluation reflects that the veteran had last 
worked in the mid-1970's, and that his ability to maintain 
simple work was severely limited.  See also VA examination 
reports dated October 1996, July 1997, and July 1998.  

Service connection was initially granted for PTSD by rating 
action of September 1992, and the condition was evaluated as 
30 percent disabling.  It was noted at that time that the 
veteran's non-service-connected schizophrenia, then rated at 
70 percent, was shown by the medical evidence to cause most 
of his impairment.  The rating for PTSD was increased to 50 
percent effective from February 1995, and, as discussed 
herein, to 70 percent from June 26, 2002.

As noted, the grant of TDIU is appropriate when it is found 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Under 38 C.F.R. § 4.16(a), the Board finds that the award of 
TDIU cannot precede the effective date of June 26, 2002, 
because, prior to that time, the veteran did not meet the 
schedular requirements of section 4.16(a).  In addition, the 
evidence did not show that unemployability had arisen during 
the year preceding that date so as to invoke section 4.16(b) 
and section 3.400(o)(2).  Prior to June 26, 2002, the 
veteran's service-connected disabilities included PTSD, rated 
at 50 percent; diabetes mellitus rated at 20 percent; 
dyshidrosis, rated at 10 percent; and hemorrhoids, rated at 
zero percent.  The veteran's service-connected disabilities 
were evaluated under the Combined Ratings Table set forth at 
38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155, 1157.  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the next less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  See 38 C.F.R. § 4.25.  Under the combined ratings 
table, the veteran's combined disability rating was 60 
percent, which the Board notes does not reach the level 
required to warrant the grant of TDIU.  See C.F.R. § 4.16(a), 
4.25.  

In a March 2003 rating determination, the RO increased the 
veteran's disability evaluation for service-connected PTSD to 
70 percent, effective from June 26, 2002, which the Board 
notes is the date on which the RO received his his claim for 
increased rating.  In that decision, the RO also granted 
entitlement to TDIU, effective from June 26, 2002, because 
the veteran's disability evaluation for service-connected 
PTSD was increased to 70 percent therein.  Even considering 
the evidence showing the veteran was unemployable as early as 
the mid-1970's, the Board finds that the award of TDIU could 
not have preceded June 26, 2002, because, prior to that date, 
the veteran did not have a single service-connected 
disability rated at 60 percent or more or sufficient 
additional disability to bring his combined rating to 70 
percent.  See 38 C.F.R. § 4.16(a).  Moreover, although there 
is evidence dating back to 1980 showing the veteran was 
unemployed (apparently due to his non-service-connected 
schizophrenia), the evidence of record does not show that 
service-connected unemployability began during the year 
immediately before the filing of the June 26, 2002, claim, as 
required by 38 C.F.R. § 3.400(o)(2).  

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that an effective date earlier 
than June 26, 2002, is warranted for the award of TDIU.  See 
38 C.F.R. § 3.400(o), 4.16(a), (b).  


ORDER

Entitlement to an effective date earlier than June 26, 2002, 
for the grant of total rating based upon individual 
unemployability due to service-connected disability (TDIU) is 
denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


